Order of disposition, Family Court, New York County (Bruce Kaplan, J.), entered June 26, 1992, which placed the subject children with petitioner Commissioner of Social Services for a period of one year and required respondent to attend counseling with an approved therapist, following a fact-finding determination that respondent had sexually abused one of the subject children and neglected all four children by leaving them alone and unattended on October 18, 1989, unanimously affirmed, without costs.
Family Court properly denied respondent’s motion to reopen the fact-finding hearing to consider newly discovered medical records. Assuming, as respondent contends, that diligent efforts on his part to obtain all relevant materials were thwarted by petitioner’s misrepresentations, the new evidence would not likely have produced a different result (CPLR 5015 [a] [2]). Nor is reversal warranted by Family Court’s acceptance of the out-of-court statements of one child as corroborating those of another (Matter of Nicole V., 71 NY2d 112, 123-124). The variations in the children’s accounts of the incident were minor and do not support respondent’s contention that reliance thereon in finding sexual abuse was an abuse of discretion (see, supra, at 119). We have considered respondent’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Carro, Wallach, Williams and Tom, JJ.